Banke, Presiding Judge.
On December 21, 1988, the appellant, Shirley Carlisle, filed suit against Wesley Frazier to recover for injuries allegedly sustained in an *22automobile accident which took place on December 28, 1986. On January 3, 1989, the appellee, Travelers Insurance Company, was served as the áppellant’s uninsured motorist coverage carrier. Travelers answered in its own name and moved to be dismissed from the case on the ground that it had not been served within the two-year statute of limitation. See OCGA § 9-3-33. The trial court granted the motion, and this direct appeal followed. Held:
Decided March 16, 1990.
Mitchell, Coppedge, Wester, Bisson & Miller, Joseph T. Leman, for appellant.
R. Chris Irwin & Associates, David L. Whitman, for appellee.
“ ‘Unless the court in an order dismissing one of multiple defendants makes an express determination of finality as set out in (OCGA § 9-11-54 (b)) ...[,] the case is still pending in the trial court and the procedure for interlocutory appeals must be followed. [Cit.]’ [Cit.]” All Risk Ins. Agency v. Rockbridge Sanitation Co., 166 Ga. App. 728 (305 SE2d 390) (1983). In dismissing the claim against Travelers, the trial court did not make such a determination. Thus, inasmuch as the claim against the alleged tortfeasor remains pending below, the order sought to be appealed is not directly appealable. See generally OCGA § 5-6-34 (a); Coley Fertilizer Co. v. Gold Kist, 174 Ga. App. 471 (330 SE2d 597) (1985). The appeal is accordingly dismissed.

Appeal dismissed.


Birdsong and Cooper, JJ., concur.